Citation Nr: 1203964	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-19 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a bilateral foot disability.  



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  Thereafter, he served with the Army Reserve from April 1978 to May 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  

In September 2008 AND September 2010, the Board remanded the matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2010, the Board remanded the matter to clarify the findings of the May 2010 VA examiner.  Specifically, although the RO was only able to verify the two-week ACDUTRA periods from June 7, 1986, to June 21, 1986, from June 14, 1992, to June 27, 1992, and from April 21, 1995, to May 7, 1995, the Board is unclear whether the examiner considered that the Veteran did have approximately two weeks of ACDUTRA on an annual basis between 1978 and 1996 as well as one weekend a month of INACDUTRA between 1978 and 1996.  Even though the exact dates could not be verified, the VA examiner must nevertheless consider the impact of Reserve service of two weeks a year and one weekend a month for approximately 20 years on the Veteran's feet.  The examiner primarily commented that the Veteran's pes planus was not the result of an identified injury during his Reserve service.  However, the examiner did not specifically address whether the pes planus was the result of a disease during his ACDUTRA service as well.  Moreover, although the examiner concluded that the Veteran's bilateral pes planus pre-existed his January 1992 retention examination, she did not explain how she reached this conclusion.  Accordingly, a remand was necessary for clarification.  

However, the Board observes that no additional medical opinion or examination was obtained.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the examination report to the May 2010 VA examiner for clarification, if possible.  If not, schedule the Veteran for a VA examination to evaluate his claimed chronic foot problems.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current foot problems are the result of a disease or injury incurred in or aggravated during the Veteran's Army Reserve service from April 1978 to May 1996, as opposed to its being due to some other factor or factors. 

In particular, the examiner should address whether it is at least as likely as not that the Veteran became disabled from a disease or injury of his feet incurred in or aggravated beyond its natural progression as the result of two weeks of ACDUTRA on an annual basis between April 1978 and May 1996. 

The examiner should also address whether it is at least as likely as not that the Veteran became disabled from an injury of his feet incurred in or aggravated beyond its natural progression as the result of one weekend a month of INACDUTRA between April 1978 and May 1996.

The examiner should explain the conclusion that the Veteran's bilateral pes planus pre-existed his January 1992 retention examination.

The examiner should assume that the following occurred on a period of ACDUTRA:  in March 1983, the Veteran complained of bruising on his right foot secondary to pressure from his boots.  In a May 1986 report of medical history, the Veteran reported foot trouble and pain in both feet after prolonged standing and that he wore tennis shoes for arch support.  A May 1986 examination found his feet to be normal.  In a January 1992 report of medical history, the Veteran indicated that he had foot trouble and that he could not wear new boots and arch problem was noted.  A January 1992 examination reflected that his feet were abnormal and bilateral symptomatic pes planus was found.  In April 1995, the Veteran complained of jungle rot for one year and the assessment was skin fungus possible on the toes (athlete's foot).

When rendering any conclusions, the examiner should consider the rigors of ACDUTRA/INACDUTRA to include marching and prolonged standing.  The examiner should also observe that the Veteran's regular work history during that time frame (1978-1996) as detailed during the May 2010 VA examination which appears to have involved prolonged standing.  The examiner should also comment on the etiology of pes planus, to include how it likely developed in the Veteran's case.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the requested examination report and required medical opinion should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand and if not, corrective procedures should be implemented.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


